Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 August 2, 2013 ETN Performance Report: July 2013 Credit Suisse ETNs seek to deliver access to alternative investment strategies in an exchange-traded format. They are senior, unsecured, unsubordinated debt securities designed to track the return of a specific market index less applicable fees. Each of the ETNs are listed on the NYSE Arca or the Nasdaq Stock Market, as applicable. 1 Historical Performance 2 Inception 1 Month Total 3 Month Total YTD Total 1 Year Total Annualized Ticker Date Return Return Return Return Volatility** Credit Suisse MLP Index ETN MLPN 4/13/2010 -0.27% 2.76% 10.86% 28.03% 13.48% Credit Suisse Merger Arbitrage Index ETN CSMA 10/1/2010 1.18% 1.43% 5.40% 4.58% 4.60% Credit Suisse Commodity Benchmark ETN* CSCB 6/11/2013 4.01% n/a 1.20% n/a 4.58% Credit Suisse Commodity Rotation ETN* CSCR 6/11/2013 2.34% n/a -1.75% n/a 4.08% S&P 500 Total Return Index SPTR 5.09% 6.10% 19.62% 25.00% 11.72% DJ-UBS Commodity Index Total Return DJUBSTR 1.36% -5.58% -9.25% -12.42% 11.10% Barclays Capital US Aggregate Total Return Index LBUSTRUU 0.14% -3.17% -2.31% -1.90% 2.81% Gold Spot Price GOLDS 7.35% -10.26% -20.90% -17.91% 18.98% *Based on data since the inception date. **Annualized volatility based on trailing 12 months (unless ETN inception is within the 12 month period, in which case, represents annualized volatility since inception). Correlation Heat Map Monthly Performance 2 The matrix below depicts the correlation of the daily returns for each ETN, index or spot price, as applicable, over the past 12 months.
